
	
		II
		112th CONGRESS
		2d Session
		S. 3150
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plaiting
		  material products suitable for use in window shades.
	
	
		1.Certain plaiting material
			 products suitable for use in window shades
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plaiting material products suitable for use in window shades,
						in rolls each having an area measuring over 27.85 m2
						but less than 46.46 m2, of bamboo reeds and/or
						bamboo slats each measuring over 1 mm or more but not greater than 13 mm in
						width, and/or bamboo cane over 2 mm or more but not greater than 12 mm in
						diameter, the foregoing woven with polyester yarn into a repeating pattern
						which may also include grass, paper strips or jute (provided for in subheading
						4601.92.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
